DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/19/2022 has been entered. Claims 1-5 have been amended. Therefore, claims 1-5 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devlieg (US — 2011/0226569 A1) and further in view of Everett et al. (US — 2010/0102173 A1).
As per claim 1, Devlieg discloses Electronic Motor Actuator Brake Inhibit for Aircraft System comprising:
-using a progressive parking brake controlled by a lever (54, Fig: 3-4) that can be actuated by the pilot (the electrically actuated brake system typically includes an aircraft brake pedal 54 operated by a pilot, ([0025] Fig: 3) between a "0%" position in which the brakes are connected to the return pressure of the aircraft, and a "100%" position in which the brakes are connected to the feed pressure of the aircraft, the lever being 
However, Devlieg fails to explicitly disclose the emergency braking method being characterized in that it comprises:
-using a valve having an outlet port connected to the brakes, a return port, and a feed port, the valve presenting a rest state in which the outlet port is connected to the return port and an active state in which the outlet port is connected to the feed port; and
-controlling the valve to occupy one or the other of those states by pulse width modulation having a duty ratio that is a function of the position of the lever in order to deliver to the brakes with pressure lying in the range return pressure to feed pressure, depending on the position of the lever.
Everett discloses Light Aircraft Stabilization System comprising:
-using a valve (124a, 124b, Fig: 3) having an outlet port connected to the brakes (via 220a, 220b, Fig: 3), a return port (136a, 136b, Fig: 3), and a feed port (132a, 132b, Fig: 3), the valve presenting a rest state in which the outlet port is connected to the return port and an active state in which the outlet port is connected to the feed port ([0050], Fig: 3); and
-controlling the valve to occupy one or the other of those states by pulse width modulation having a duty ratio that is a function of the position of the lever in order to deliver to the brakes with pressure lying in the range return pressure to feed pressure, depending on the position of the lever (Additionally, the duration of “on” pulses (when a valve 124 is in its second position) and “off” pulses (when a valve 124 is in its first position) can be varied via pulse width modulation (PWM), (0056], Fig: 3).


As per claim 4, Everett further discloses wherein, when the lever is actuated, the valve is put into the active state for a determined length of time before subjecting the valve to control by pulse width modulation ([0056], Fig: 3).

As per claim 5, Everett further discloses wherein the valve is held stationary in the active state once the valve has been held in this state by holding the lever in the 100% position ([0056], Fig: 3).

Allowable Subject Matter
Claims 2 and 3 are allowed.

Claim 3 depends on claim 2.

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
In page 7 of REMARK, the applicant argued that “The emergency braking method of Devlieg does not use, contrary to what the Examiner asserts, a progressive parking brake (which is arranged to hold the aircraft stationary), but a progressive brake arranged to slow down the aircraft during landing or taxiing” and
“Everett appears to describe a control system for a light aircraft, comprising (figure 3):
- using a valve 124a, 124b having an outlet port connected to brakes via brake lines 220a, 220b, a return port 136a, 136b and a feed port 132a, 132b, the valve presenting a rest state in which the outlet port is connected to the return port and an active state in which the outlet port is connected to the feed port ([0050]); and
- controlling the valve to occupy one or the other of those states by pulse width modulation (PWM)”, and further argued that “However, contrary what the Examiner 
Moreover, the valve 124a, 124b in Everett belongs to the braking circuit in service and not to the emergency braking circuit”.
In response to applicant’s argument, the examiner respectfully disagrees. First, both Devlieg and Everett are in aircraft braking system. Devlieg discloses “As is illustrated in FIG. 3, the electrically actuated brake system typically includes an aircraft brake pedal 54 operated by a pilot (not shown), and a microcontroller 56 associated with the aircraft brake pedal”, [0025], (Therefore, control by a lever) and also discloses “Alternatively, the first portion of the plurality of electric motor-actuators can be formed by electric motor-actuator 70b and 70d (#2 and #4), while the second portion the plurality of electric motor-actuators would be formed by electric motor-actuator 70a, and 70c (#1 and #3), for example, but the electric motor-actuators are preferably segregated into symmetrically arranged groups, for balanced operation of the wheel brake.” [0026], therefore, balanced operation is as a progressive braking.
Devlieg discloses all the structural elements of the claimed invention but fails to explicitly disclose the controlling of the valve using by pulse width modulation (PWM) and having duty ratio function of the lever.
Therefore, the examiner teaches the Everett invention and Everett disclose similar aircraft braking system and further teaches valve (124a, 124b), outlet port connection to the brakes (via 220a, 220b), return port (136a, 136b) and feed port (132a, 132b) and pumps 124 can each further be configured such that when the valve is powered (e.g., in its second or open position), communication is permitted between 
Therefore, Devlieg and further in view of Everett disclose all the limitations recited in independent claim 1. Therefore, the rejection of claim 1 over, Devlieg and further in view of Everett is proper for the reason set forth above and maintained the rejection. Claims 4 and 5 depend directly on claim 1 and therefore rejection over Everett is proper for the reason set forth above and maintained the rejection.
Independent claim 2 and claim 3 (depends on claim 2) are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657